IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0895
                              Filed August 31, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RIKI ELLEN HARRINGTON,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Stuart P. Werling,

Judge.



      Riki Harrington appeals her convictions and sentences for ongoing criminal

conduct and first-degree theft. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Ahlers, P.J., Chicchelly, J., and Doyle, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


DOYLE, Senior Judge.

       A jury found Riki Harrington guilty of ongoing criminal conduct and first-

degree theft. Harrington’s convictions stem from the theft of $18,999 in payments

made to the clerk for the City of Buffalo between November 2016 and August 2018.

       Harrington first challenges the sufficiency of the evidence supporting her

convictions. We review her claim for correction of errors at law. See State v.

Crawford, 974 N.W.2d 510, 516 (Iowa 2022).            The question is whether the

evidence “would convince a rational fact finder the defendant is guilty beyond a

reasonable doubt.” See id. (citation omitted). In making this determination, we

view the evidence, as well as all reasonable inferences that can be drawn from it,

in the light most favorable to upholding the verdict. See id.

       City clerk Tanna Leonard hired Harrington as a deputy clerk in April 2015,

and the two were the only people who worked in the city clerk’s office during the

relevant period. The clerk’s office takes in money paid to the city for utility bills,

fines, rental fees, and other items. Harrington’s role was to receive payments at

the front window of the clerk’s office. Payments were made by cash, check, and

credit card. Harrington generated a daily report of the total payments received. In

addition, she would make a deposit slip for the bank and deposit the funds in the

bank. Occasionally, Leonard would perform these tasks.

       There is no dispute that $18,999 went missing from the city clerk’s office.

The evidence shows that on occasion some checks the clerk’s office received were

omitted from the city’s daily receipt report but deposited into its bank account.

When this happened, cash received by the office in an amount equaling the

omitted check or checks was listed in the daily report but was not deposited into
                                           3


the bank account. Put another way, the amount of the checks that were received

and deposited (but not recorded in the daily report) matched the amount of cash

that was received and recorded but not deposited. As a result, the amounts in the

daily reports matched the amounts of the deposits while a total of $18,999 cash

went missing.

          The only question is whether there is substantial evidence that Harrington

is the person who took it. We conclude there is. In her role as deputy clerk,

Harrington was responsible for generating the daily reports that included the total

amount of payments the office accepted each day. She prepared the bank deposit

slips. And she was typically the person who deposited that money in the bank.1

Harrington emphasizes that “[t]here was no direct evidence presented, either by

eyewitness or video recording, to show that Harrington took the cash.” True, but

that inference is clear from the evidence. Only two people worked in the clerk’s

office.    When Leonard suspected something was amiss, she discovered that

unreported checks had been deposited in the city’s account. Leonard reported her

findings to the mayor. An audit by the State Auditor’s Office followed. The auditor

testified to the incidents found where a check that had not been receipted into the

city’s system was deposited and a like amount of cash was receipted but not

deposited. As the person who received and recorded the funds for the clerk’s

office, Harrington should have discovered and reported any discrepancies; she

failed to do so. Her position also provided the ability to omit certain amounts from

the daily log and the bank deposits. The circumstances point to Harrington taking



1   Leonard also deposited the funds at times.
                                          4


the missing cash. Circumstantial evidence is just as compelling as direct evidence.

State v. O’Connell, 275 N.W.2d 197, 205 (Iowa 1979). A jury verdict of guilty may

be supported by circumstantial evidence alone. State v. Moses, 320 N.W.2d 581,

586 (Iowa 1982). The evidence shows the office is missing a total of $18,999. And

viewing all the evidence in the light most favorable to upholding the verdict, a

rational person could find beyond a reasonable doubt that Harrington took it.

Because substantial evidence supports Harrington’s convictions, we affirm.

         Harrington also challenges the sentences imposed by the district court. We

review sentences for corrections of errors at law. See State v. Wilbourn, 974

N.W.2d 58, 65 (Iowa 2022). When a sentence falls within the statutory limits, we

will uphold it unless the court abused its discretion or considered an inappropriate

matter. See id. If the sentence is not mandatory, the court must exercise its

discretion. State v. Moore, 936 N.W.2d 436, 439 (Iowa 2019). Failure to do so

results in a defective sentencing procedure, and we must vacate the sentence and

remand for resentencing. State v. Ayers, 590 N.W.2d 25, 27 (Iowa 1999).

         Harrington contends the court abused its discretion in sentencing by

refusing to grant her a deferred judgment. She claims the court adhered to a fixed

sentencing policy of denying deferred judgment from crimes that violate the public

trust. Doing so “is the exact antithesis of discretion.” State v. Hildebrand, 280

N.W.2d 393, 396 (Iowa 1979) (citation omitted).

         In imposing sentence, the court noted Harrington’s lack of criminal history

and the nonviolent nature of the crime and found both weighed heavily in

Harrington’s favor. The court then observed that her crimes violated the public

trust:
                                           5


               But it was an ongoing, continuous theft and violation of her
       trust as a public employee and her trust as a member of the
       community that went on over a period of years. I mean, it is disclosed
       in the charges against her as not only theft but ongoing criminal
       conduct, and the Court considers that to be a very serious matter.
               The maintenance of the public trust by our public employees
       is of the highest regard and needs to be taken into consideration
       when that public trust is violated.

Just after noting that Harrington had violated the public trust, the court rejected

incarceration as an option, finding it “clear” that its choice was between probation

and deferred judgment.       The court found that Harrington’s ability to obtain

employment considering the negative publicity she had received was

“commendable” and weighed in her favor.              But the court noted that the

consequences      of   Harrington’s   actions   were    self-inflicted   because    she

“intentionally, knowingly, consciously, and repeatedly over a period of time stole

money from the residents of the community that she was required to serve.” It

then summarized its reasoning and concluded that probation was the best

sentencing option for Harrington:

              For all of those reasons and also particularly because in this
       case, where this is this kind of public violation of the public trust, the
       Court believes that future employers deserve to know what
       happened here, and that will not happen if a deferred judgment is
       granted. It will happen if there is probation.
              Probation is not something that the Defendant cannot come
       back from, but it’s going to be a long, hazardous road, and that may
       be fair, and I believe it is fair and appropriate under the
       circumstances of this case.
              For those reasons, the Defendant’s request for a deferred
       judgment is denied.

       The record shows that the sentencing court exercised its discretion in

denying Harrington deferred judgment. Although the court gave the most weight

to the nature of Harrington’s crimes, it was not the only factor it considered in
                                        6


reaching its decision. The sentencing court considered the individual facts before

it in crafting a sentence that it believed would achieve the goals of sentencing.

Because the court exercised its discretion properly, we affirm her sentences.

      AFFIRMED.